Citation Nr: 0125039	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for cataracts secondary 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Paul A. Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This appeal arises from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In an 
October 1998 rating decision, the RO denied entitlement to 
service connection for prostate cancer due to exposure to 
ionizing radiation.  The veteran's representative submitted a 
notice of disagreement (NOD) to that decision in March 1999.  
In a May 2000 rating decision, the RO continued the denial of 
service connection for prostate cancer and also denied 
service connection for cataracts due to exposure to ionizing 
radiation.  The veteran's representative submitted an NOD to 
that decision in June 2000.  

The RO issued a statement of the case in July 2000 and 
received the veteran's substantive appeal in September 2000.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified at a videoconference before the 
undersigned Member of the Board in August 2001.  A transcript 
of the hearing is on file.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the case has 
been obtained.

2.  Prostate cancer was not present in service or for many 
years after and is not related to an incident of service, 
including exposure to ionizing radiation. 

3.  Cataracts of the eyes were not present in service or for 
many years thereafter and are not related to an incident of 
service, including exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may this disease be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 1991 & Supp 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2001).

2.  Bilateral cataracts were not incurred in or aggravated by 
active service, nor may this disease be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 1991 & Supp 2001); 38 C.F.R. §§ 3.303, 
3,307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
any complaint of or treatment for any cancer, tumor, or 
cataract. 

In December 1997, the veteran submitted a claim for service 
connection for prostate cancer due to radiation exposure.  He 
reported that he had been exposed to radiation during the 
occupation of Nagasaki, Japan, from September to December 
1945.  He reported that he was being treated for prostate 
cancer at the Coatesville VA Medical Center.  

In February 1998, the RO sent a development letter to the 
veteran requesting additional information concerning his 
exposure to radiation.  The veteran responded in February 
1998 with his unit of assignment, his rank, and his service 
number while at Nagasaki.

Private clinical records obtained by the RO reflect treatment 
for prostate cancer in the early and mid 1990s.  A February 
1996 MRI (magnetic resonance imaging) report reflects mild 
thickening of the floor of the urinary bladder that was felt 
to represent possible prostatic neoplasm rather than a 
urinary bladder malignancy.  The MRI was negative for 
lymphadenopathy.  

Outpatient treatment reports from Coatesville VA Medical 
Center reflect treatment for a variety of health conditions 
in the 1990s.  

According to a March 1998 VA general medical examination 
report, prostate cancer was first found in 1989 and was 
treated with radiation.  The report also notes cataracts of 
both eyes. 

In an October 1998 rating decision, the RO denied service 
connection for prostate cancer due to exposure to ionizing 
radiation on the basis of no link to active service.  In 
January 1999, the veteran's attorney submitted an NOD that 
was rejected by the RO because the veteran had not yet 
executed a power of attorney.  In March 1999, the RO received 
a properly executed power of attorney and another NOD.

In October 1999, the RO requested radiation exposure 
information from the Defense Nuclear Agency (DNA).  In 
response, the Defense Threat Reduction Agency (DTRA) 
(formerly DNA) verified that the veteran served in the 
Nagasaki, Japan, radiation area from September 23, 1945 to 
October 7, 1945.  DTRA estimated that while there, the 
veteran had received less than one rem of radiation from 
known sources, that is, external radiation, inhalation, and 
ingestion.  DTRA used a "worst case" scenario of continuous 
occupation from September 1945 to June 1946 to estimate the 
maximum possible exposure, that is, had the veteran been 
exposed for the entire period, he would have received less 
than one rem radiation.  The RO forwarded the DTRA report and 
the claims file to VA's Veterans Benefits Administration 
(VBA) who, in turn, referred the veteran's claim and claims 
folder to VA's Under Secretary for Health for review.  

In an April 2000 letter, VA's Under Secretary for Health 
noted that the total estimated exposure in this case was less 
than one rem during military service.  The letter notes that 
the Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for prostate cancer and that 
prostate cancer is considered to be at low risk and not 
clearly established as a radiation-induced cancer.  The 
letter cites Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 316-318; Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, page 168.  

The Under Secretary also reported that the CIRRPC does not 
provide screening doses for cataracts.  The Under Secretary 
did note, however, that according to BEIR V, the threshold 
dose resulting in lens opacities in atomic bomb survivors was 
about 60 to 150 rads while the threshold for persons treated 
with X-rays to the eye is about 200 to 500 rads (1 rad equals 
1 rem).  

The Under Secretary concluded that it is "unlikely" that the 
veteran's prostate cancer or cataracts can be attributed to 
exposure to ionizing radiation during active service.  In 
December 1999, VBA concluded that there is no reasonable 
possibility that the veteran's prostate cancer and cataracts 
resulted from exposure to ionizing radiation during active 
service.  

In a May 2000 rating decision, the RO denied the claim of 
entitlement to service connection for prostate cancer and 
cataracts due to exposure to ionizing radiation on the basis 
of the Under Secretary for Health opinion.  

In September 2000, the veteran reported that he had been 
exposed to radiation for 3 months while at Nagasaki and again 
asserted that that exposure had caused his cancer and 
cataracts.  

In August 2001, the veteran testified before the undersigned 
Member of the Board at a videoconference hearing that he was 
present at Nagasaki from about September 15, 1945 to December 
15, 1945.  He pointed out that a recent supplemental 
statement of the case stated that he spent only one day at 
Nagasaki, from September 23, 1945 to September 24, 1945. 

II.  Legal Analysis

Initially, the Board must determine whether VA has fulfilled 
its duty to assist in developing the case for appeal.  
Recently, Congress amended 38 U.S.C.A. § 5107 and amended or 
added other relevant provisions to reflect that VA has a duty 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

The RO has met its duty to assist the appellant in the 
development of the claim under the VCAA.  By virtue of an SOC 
and an SSOC issued during the pendency of the appeal, the 
appellant and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Thus, the appellant has been given 
notice of the reason for the denial of the claim and of the 
evidence necessary to prevail on this claim.  The appellant 
testified before a member the Board and the transcript is 
associated with the claims file.  It appears that all 
relevant evidence has been obtained and associated with the 
claims folder.  A VA examination was conducted and a copy of 
the report was associated with the file.  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A chronic disease, as defined at 38 U.S.C.A. § 1101 (West 
1991), will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  
38 C.F.R. § 3.307 (2000).  Any malignant tumor shall be 
considered a chronic disease within the meaning of 38 C.F.R. 
§ 3.307.  38 C.F.R. § 3.309(a) (2001).

There is no indication that prostate cancer was manifested to 
a degree of 10 percent or more within 1 year from the date of 
separation from active service.  Therefore, there is no basis 
for presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309(a).  

Diseases specific to "radiation-exposed veterans" listed at 
38 C.F.R. § 3.309(d) will be presumed to have been incurred 
in active service under certain conditions.  Neither prostate 
cancer nor cataract is listed at § 3.309(d) and therefore 
neither may be presumed to be the result of exposure to 
ionizing radiation.  However, bladder cancer is listed at 
§ 3.309(d).  Although a possibility of bladder cancer is 
mentioned in an MRI report, it appears that specific 
diagnostic tests indicate that any cancer was not in the 
urinary bladder, but rather in the prostate gland.  

The veteran meets the special definition of "radiation 
exposed veteran" within the meaning of 38 C.F.R. § 3.309(d) 
because he participated in a "radiation-risk activity" as 
defined at 38 C.F.R. § 3.309(d)(3)(vi).  Participation in a 
"radiation risk activity" includes official military duties 
within 10 miles of either Nagasaki or Hiroshima at any time 
between August 6, 1945 and July 1, 1946.  

Because any prostate cancer is listed as a "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2), service connection is 
also available under that section if VA's Undersecretary for 
Benefits determines that it is at least as likely as not to 
be due to exposure to ionizing radiation in service.  
38 C.F.R. § 3.311(c)(1)(i).  Although the evidence 
establishes exposure to ionizing radiation during active 
service, in this case, the competent medical evidence falls 
short of the "at least as likely as not" standard.  The 
competent medical evidence reflects that it is "unlikely" 
that prostate cancer can be attributed to exposure to 
ionizing radiation during active service.  Thus, the Board 
has no basis on which to grant the claim.

Concerning the claim for service connection for cataracts due 
to exposure to ionizing radiation, the Board notes that 
presumptive service connection for cataracts is not available 
under 38 C.F.R. §§ 3.307 and 3.309; however, posterior 
subcapsular cataracts (PSCs) are listed as a radiogenic 
disease under 3.311(b).  Therefore service connection is 
available for PSCs under § 3.311 if VA's Undersecretary for 
Benefits determines that it is at least as likely as not to 
be due to exposure to ionizing radiation in service.  This is 
similar to the provision for prostate cancer.  The evidence 
does not address whether the lens opacities in this case are 
PSCs or some other type of cataract, although the RO appears 
to have developed the claim on the assumption that the 
veteran's cataracts are PSCs.  Assuming arguendo that the 
cataracts are PSCs, the Board notes that the competent 
medical evidence reflects that it is "unlikely" that they can 
be attributed to exposure to ionizing radiation during active 
service.  The veteran has not submitted any competent medical 
evidence to the contrary. 

The above regulatory provisions are not meant to limit 
service connection to such avenues.  Service connection for 
prostate cancer and cataracts is also available if competent 
medical evidence links them to active service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The veteran has not submitted any competent medical evidence 
that tends to relate his cancer or cataracts to exposure to 
ionizing radiation or otherwise to any incident of active 
service.  Although the veteran has attempted to provide a 
link between cancer and cataracts to radiation exposure, he, 
as a layman without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, his opinion cannot be used by the Board to 
establish causation.  

The veteran has also argued that VA did not consider the full 
duration of his tour of duty at Nagasaki.  The Board points 
out that the dose estimates used by VA assume that the 
veteran's presence at Nagasaki was from September 1945 until 
July 1, 1946, which is a significantly longer duration than 
the veteran has reported; therefore, the actual length of the 
veteran's tour of duty does not invalidate the dose estimates 
used.  

The preponderance of the evidence is therefore against the 
claims for service connection for prostate cancer and 
cataracts and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Service 
connection for prostate cancer and for cataracts is therefore 
denied.


ORDER

The claim of entitlement to service connection for prostate 
cancer due to ionizing radiation is denied.  

The claim of entitlement to service connection for cataracts 
due to exposure to ionizing radiation is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

